DETAILED ACTION
This detailed action is in response to the application filed on July 26, 2019, and any subsequent filings.
By preliminary amendment Claims 5, 6, 8, 10, 16, 17, 25, and 26 have been canceled.  Claims 1-4, 7, 9, 11-15, 18-24, and 27-32 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because they contain greyscale and are blurry and thus not in compliance with MPEP 608.02 and 37 CFR 1.84.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of UV LED irradiation sources emitting light at wavelengths between 285-310 nm and a transparent sleeve must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including 
Claim Objections
Claims 1-4, 7, 9, 12-15, 18-20, 22-24, and 28 are objected to because of the following informalities:  each claim recites a wavelength in nanometers yet does not include a space between the numerical value and units.  Appropriate correction is required.
Claims 2 and 13 each recite the abbreviation "LED" with no indication in the claim or any of the claims from which the claim depends of the meaning of the term.
Claims 9, 19, and 24 each recite the abbreviation "LP" with no indication in the claim or any of the claims from which the claim depends of the meaning of the term.
Claim 19 requires an indefinite article before the limitation "LP" in line 3 to render the claim grammatically correct.
Claim 20 requires an indefinite article before the limitation "LP" in line 3 to render the claim grammatically correct.
Claim 29, clause (ii), is grammatically incorrect in the first line.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “UV irradiation sources are designed/configured to emit UV light” in Claim 12.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claim 32 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  The claim recites a "controller controls/adjusts the energy input of said UV irradiation sources" yet how that is accomplished is not recited either in the claim or the specification as filed.
The specification does not provide sufficient evidence to support enablement of this claim based on the In re Wands, 858 F.2d 731, 737 (Fed. Cir. 1988), factor analysis 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-4, 7, 9, 11-15, 18-24, and 27-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites "a sufficient period of time" yet the claims and written description provide no way in which to measure or gauge what constitutes a sufficient period of time.  For purposes of examination any exposure time will be interpreted as sufficient.
Claim 3 recites "at least one UV irradiation source" yet Claim 2 from which the claim depends recites two such sources making the claim unclear as to which of the two is being referenced.
Claim 3 recites a singular LED source "each independently emitting light" such that the number of sources is not clear.
Claims 3 and 7 each recite LED sources operating independently yet the LED source can be either a sole or plurality of sources as recited in Claim 2 from which the claims depend making each claim unclear as to which of the two sources is being referenced.
The Claim 12 limitation “UV irradiation sources are designed/configured to emit UV light” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.   While the specification provides an overall structure for the claimed device no specific structural aspect is associated with this function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)	Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 22 recites the UV irradiation source located across the center of the tube which is unclear as to the specific orientation.  For purposes of examination, the location will be interpreted as any spatial orientation with the center of the tube.
Claims 23 and 28 each recite the UV irradiation source located across the perimeter of the tube which is unclear as to the orientation.  For purposes of examination, the location will be interpreted as any spatial orientation with the perimeter of the tube.
Regarding Claim 27, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 30 contains the trademark/trade name Teflon®.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name appears to be used to identify/describe polytetrafluoroethylene and, accordingly, the identification/description is indefinite.
Regarding Claim 30, the word "optionally" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1-4, 7, 9, 11-15, 18-24, 27 and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schlesser, et al., U.S. Publication No. 2009/0250626 (hereinafter "Schlesser").
Applicants' claims are directed towards a method and a device.
Regarding Claims 1-4, 7, 9, and 11, Schlesser discloses a method for water disinfection (Paragraph 45 (hereinafter "Pr") comprising  exposing water to a combination of at least two ultraviolet (UV) irradiation sources (Fig. 1, items 124, 150, Pr37), for a sufficient period of time (see 112(b) analysis above), wherein at least one of said UV irradiation sources emits light at a wavelength of between 250 nm and 280 nm (Pr12,24,28,34), and at least one of said UV irradiation sources emits light at a wavelength of between 285 nm and 310 nm (Pr12,28,34).
Regarding Claims 12-15, 18-24, 27 and 32, Schlesser discloses a water disinfecting apparatus comprising (i) a chamber having an inlet adapted for connection to a pressurized water source, and an outlet (Fig. 3, item 130, Pr37); (ii) at least one ultraviolet (UV) irradiation source emitting light at a wavelength of between 250 nm and 280 nm (Pr12,24,28,34); and (iii) at least one UV irradiation source emitting light at a wavelength of between 285 nm and 310 nm (Pr12,28,34), wherein said UV irradiation sources are designed/configured to emit UV light into said chamber when water passes therethrough (Fig. 2; see also 112(b) analysis above).
Additional Disclosures:  Claims 2, 13: wherein (i) said at least one UV irradiation source emitting light at a wavelength of between 250 nm and 280 nm comprises a sole UV irradiation source (Pr27,32,35) or a plurality of UV irradiation sources (Fig. 2, items Claims 3, 14: wherein said at least one UV irradiation source comprises a low-pressure (LP) UV irradiation source (Pr7), or at least one UV light-emitting diode (LED) irradiation source each independently emitting light at a wavelength of between 260 nm and 275 nm, between 260 nm and 270 nm, or between 260 nm and 265 nm (Pr25,28 (note spectral bandwidth would encompass claimed ranges)).  Claims 4, 15: wherein said LP UV irradiation source emits light at a wavelength of about 254 nm (Pr7).  Claims 7, 18: wherein each one of said UV LED irradiation sources independently emits light at a wavelength of between 285 nm and 290 nm, between 290 nm and 295 nm, between 295 nm and 300 nm, between 300 nm and 305 nm, or between 305 nm and 310 nm (Pr27,29,33).  Claims 9, 19, 20: wherein (i) said at least one UV irradiation source emitting light at a wavelength of between 250 nm and 280 nm comprises: (a) a LP UV irradiation source emitting light at a wavelength of about 254nm (Pr7); or (b) a UV LED irradiation source emitting light at a wavelength of between 260 nm and 275nm, between 260nm and 270nm, or between 260 nm and 265 nm (Pr25,28 (note spectral bandwidth would encompass claimed ranges)); and (ii) said at least one UV irradiation source emitting light at a wavelength of between 285 nm and 310 nm comprises a UV LED irradiation source emitting light at a wavelength of between 285 nm and 290 nm, between 290 nm and 295 nm, between 295 nm and 300 nm, between 300 nm and 305 nm, or Claim 11: wherein the exposure of said water to said at least two UV irradiation sources is carried out simultaneously (Fig. 2, items 124 (note each may operate at different wavelengths), Pr12,13,27,29,34,37,41).  Claim 21: wherein said chamber is configured as a tube (Fig. 2, item 130).  Claim 22: wherein (i) said at least one UV irradiation source emitting light at a wavelength of between 250 nm and 280 nm is located across the center of said tube (Fig. 2, items 124, 130; see also 112(b) analysis above); and (ii) said at least one UV irradiation source emitting light at a wavelength of between 285 nm and 310 nm is a UV light-emitting diode (LED) located at the perimeter of said tube (Fig. 2, items 124, 130, Pr37).  Claim 23: wherein (i) said at least one UV LED irradiation source emitting light at a wavelength of between 285 nm and 310 nm is distributed around and across the perimeter of said tube (Fig. 2, items 124, 130, see also 112(b) analysis above), or located inside said tube and is waterproof (Fig. 3, items 124, 140, Pr38); or (ii) said at least one UV irradiation source emitting light at a wavelength of between 250 nm and 280 nm is located in a transparent sleeve located at the center along the axis of said tube (Fig. 3, items 124, 140, Pr38).  Claim 24: wherein said tube is either made of, or comprises at least one region made of, a material transparent to said UV LED irradiation of a wavelength of between 285 nm and 310 nm but not transparent to said LP UV irradiation of a wavelength of between 250 nm and 280 nm (Pr36); and said at least one UV LED irradiation source emitting light at a wavelength of between 285 nm and 310 nm is located externally to said tube or said at least one region, respectively, such that it does not come in contact with the water when passes through said tube (Fig. 2, items 124, 150).  Claim 27: wherein said transparent sleeve is made of quartz, soda lime glass, or a UVC-transparent polymer such as a polyacrylate Claim 32: a controller (Fig. 2, item 110, Pr37) configured to receive input indicating at least one of (a) one or more flow characteristics of the water (Pr39); (b) water temperature; (c) intensity of light emission from said UV irradiation sources (Pr37,44,46); (d) water turbidity; and (e) water UV transmittance, wherein based on said input, said controller controls/adjusts the energy input of said UV irradiation sources and/or the water flow rate to thereby optimize water disinfection (Pr37).
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Schlesser, et al., U.S. Publication No. 2009/0250626 (hereinafter "Schlesser").
Applicants' claim is directed towards a device.
Schlesser discloses in a first embodiment (i) said at least one UV LED irradiation source emitting light at a wavelength of between 285 nm and 310 nm is distributed around and across the perimeter of said tube, and is located externally such that it does not come in contact with the water when passes through said tube (Fig. 2, items 124, 150).
Schlesser does not discloses in a first embodiment (ii) said at least one UV irradiation source emitting light at a wavelength of between 250 nm and 280 nm is located in a transparent sleeve located at the center along the axis of said tube, wherein said transparent sleeve is made of quartz or a UVC-transparent polymer.
Schlesser discloses in a second embodiment (ii) said at least one UV irradiation source emitting light at a wavelength of between 250 nm and 280 nm is located in a transparent sleeve located at the center along the axis of said tube, wherein said transparent sleeve is made of quartz or a UVC-transparent polymer (Fig. 3, items 124, 140, Pr36, Pr38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the two embodiments disclosed by .

Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Schlesser, et al., U.S. Publication No. 2009/0250626 (hereinafter "Schlesser") in view of Hunter, et al, U.S. Publication No. 2005/0242013 (hereinafter "Hunter").
Applicants' claims are directed towards a device.
Regarding Claims 29 and 30, Schlesser discloses the apparatus of Claim 21 except wherein said tube further comprises (i) reflective surface(s) for increasing the effect of UV irradiation on the water when passes through said tube; and/or (ii) baffles to enhance whirling of water when passes through said tube, thus increasing the time during which said water is being exposed to said UV irradiation
Hunter also relates to a UV water disinfecting device and discloses wherein the water treatment container comprises (i) reflective surface(s) for increasing the effect of UV irradiation on the water when passes through said tube (Pr44); and/or (ii) baffles to enhance whirling of water when passes through said tube, thus increasing the time during which said water is being exposed to said UV irradiation (Fig. 1, item 30, 32, 34, Pr42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the water disinfecting device disclosed by Schlesser with the reflective surface and baffles disclosed by Hunter because, according to Hunter, the result is more uniform fluid flow (Pr40) and improved effectiveness and efficiency of the device (Pr44)
Additional Disclosures:  Claim 30: wherein said reflective surface(s) are made of polytetrafluoroethylene (Teflon), aluminum, stainless steel, or a refractive polymer, optionally coated for better reflectance (Pr44).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK ORME whose telephone number is (408)918-7585. The examiner can normally be reached Monday - Thursday, 7:30 am - 6:00 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK ORME/Primary Examiner, Art Unit 1779